Case 9:17-cv-00117-DLC Document 265-1 Filed 09/14/20 Page 1 of 3




                         Exhibit
                     Case 9:17-cv-00117-DLC Document 265-1 Filed 09/14/20 Page 2 of 3

                                                            Crow Indian Tribe et al., v United States et al.
                                                                          CV 17‐89‐M‐DLC
Date          User                   Description                                                                                            Billable Time   Hourly Rate   Billable Amt
  6/5/2018 Beth Baldwin              Review draft summary judgment brief                                                                            0.40      $240.00          $96.00
  6/6/2018 Beth Baldwin              Review J. Osborne‐Klein edits to draft summary judgment brief and make additional edits                        0.90      $240.00         $216.00
12/21/2018 Beth Baldwin              Review notices of appeal filed by defendants; review updates from Earthjustice attorneys;                      0.20      $290.00          $58.00
                                     draft and send update re same to Tribal leaders
   8/2/2019 Beth Baldwin             Review draft Ninth Circuit brief drafted by Earthjustice; make revisions and comments and                      2.00      $300.00         $600.00
                                     send to Earthjustice for filing
  4/30/2020 Beth Baldwin             Email Tribal leaders with details of May 5th oral argument before Ninth Circuit Court of                       0.30      $310.00          $93.00
                                     Appeals; coordinate re same with Earthjustice attorney T. Preso
   5/4/2020 Beth Baldwin             Attend moot court practice argument for May 5 Ninth Circuit argument of grizzly bear case                      2.20      $310.00         $682.00
                                     appeal
   5/5/2020 Beth Baldwin             Attend argument of grizzly bear appeal before Ninth Circuit via livestream                                     2.90      $310.00         $899.00
   7/9/2020 Beth Baldwin             Review Ninth Circuit opinion in detail and begin drafting summary for Tribal leaders                           0.70      $310.00         $217.00
  7/14/2020 Beth Baldwin             Phone call with Tim Preso of Earthjustice re next steps in grizzly bear case; finish and send                  0.70      $310.00         $217.00
                                     email to Tribal leaders with summary re same
                                                                                                                  Total: Beth Baldwin              10.30                    $3,078.00

  6/26/2017 Brian Chestnut           Review materials in preparation for today's calls ; call with Tribal Council members and                       2.40      $330.00         $792.00
                                     Administrator Walksalong re options to litigate delisting; call with Tim Preso (Earthjustice) re
                                     same; review, comment on draft Tribal Council resolution; review comment on 60‐day notice.
  6/27/2017 Brian Chestnut           Draft and send email to Tribal leaders re upcoming steps in Earthjustice case, 60‐day notice                   1.00      $330.00         $330.00
                                     and compile exhibits for same.
   8/2/2018 Brian Chestnut           Review draft reply brief; draft and send update to Tribal leaders.                                             0.60      $340.00         $204.00
   5/5/2020 Brian Chestnut           Listen to portion of oral argument; email with B. Baldwin re same.                                             0.70      $460.00         $322.00
                                                                                                                 Total: Brian Chestnut              4.70                    $1,648.00

  5/22/2017 Joshua Osborne‐Klein     Call with Tim Preso from Earthjustice re potential litigation challenging grizzly                              0.50      $290.00         $145.00
                                     bear delisting
  6/23/2017 Joshua Osborne‐Klein     Call with Tim Preso at Earthjustice re Grizzly delisting and potential litigation; call with                   1.50      $290.00         $435.00
                                     President Killsback re delisting and potential litigation
  6/26/2017 Joshua Osborne‐Klein     Calls with Tim Preso at Earthjustice and Tribal Council re participation in grizzly bear litigation;           1.80      $290.00         $522.00
                                     draft resolution authorizing participation in grizzly bear litigation
  6/27/2017 Joshua Osborne‐Klein     Calls with Tim Preso and Tribal leadership re grizzly bear delisting litigation; review draft 60‐              2.20      $290.00         $638.00
                                     day notice
  6/28/2017 Joshua Osborne‐Klein     Calls with Tim Preso and Conrad Fisher re delisting litigation                                                 1.20      $290.00         $348.00
   7/5/2017 Joshua Osborne‐Klein     Review 60‐day notices and complaints filed by other plaintiffs; emails to Tribal leaders re 60‐                0.70      $290.00         $203.00
                                     day notices and complaints
 8/18/2017    Joshua Osborne‐Klein   Begin review of draft complaint                                                                                0.50      $290.00         $145.00
 8/21/2017    Joshua Osborne‐Klein   Continue reviewing and editing draft complaint                                                                 1.50      $290.00         $435.00
 8/22/2017    Joshua Osborne‐Klein   Finalize edits to draft complaint and email to Tribe and T. Preso                                              0.30      $290.00          $87.00
11/17/2017    Joshua Osborne‐Klein   Call with attorneys on multiple delisting cases to coordinate case management and briefing                     1.00      $290.00         $290.00
                                     schedule
11/20/2017 Joshua Osborne‐Klein      Review and edit draft case management agreement                                                                0.30      $290.00          $87.00
12/18/2017 Joshua Osborne‐Klein      Review and edit draft motion for partial summary judgment; email T. Preso re same                              1.30      $290.00         $377.00
 1/10/2018 Joshua Osborne‐Klein      Review and edit draft brief opposing Federal Defendants' request to say proceedings pending                    1.50      $300.00         $450.00
                                     new administrative process
  1/30/2018 Joshua Osborne‐Klein     Review draft sur‐reply re post hoc rationalizations; research re post‐hoc rationalizations;                    1.20      $300.00         $360.00
                                     email to Tim Preso re suggestions for revisions to draft sur‐reply
   3/1/2018 Joshua Osborne‐Klein     Review briefs in prep for hearing; email to Tribal leaders re March 13 hearing                                 1.80      $300.00         $540.00
   3/8/2018 Joshua Osborne‐Klein     Call with Katherine O'Brien at Earthjustice re upcoming hearing in Billings on government's                    0.50      $300.00         $150.00
                                     motion to stay case
  3/13/2018 Joshua Osborne‐Klein     Travel from Seattle to Missoula for hearing on government's motion to stay grizzly bear                        8.50      $300.00       $2,550.00
                                     delisting litigation, prep for hearing, participate in hearing re motion to stay, return travel
                                     from Missoula to Seattle
  4/20/2018 Joshua Osborne‐Klein     Review correspondence between plaintiffs' lawyers re briefing schedule, respond to email                       0.30      $300.00          $90.00
                                     from Tim Preso re briefing schedule
  4/23/2018 Joshua Osborne‐Klein     Call with Tim Preso re briefing schedule proposals                                                             0.30      $300.00          $90.00
  5/14/2018 Joshua Osborne‐Klein     Review and edit draft merits brief re DPS issue; email to Tim Preso re review of draft merit                   0.70      $300.00         $210.00
                                     briefs section
  5/24/2018 Joshua Osborne‐Klein     Review draft agreed statement of facts and draft email to co‐counsel re draft agreed                           0.80      $300.00         $240.00
                                     statement of facts
   6/6/2018 Joshua Osborne‐Klein     Review and edit draft SJ brief re grizzly bear delisting; review B. Baldwin edits to draft grizzly             1.50      $300.00         $450.00
                                     bear brief; email Tim Preso re edits to draft grizzly bear brief
  6/14/2018 Joshua Osborne‐Klein     Review emails from co‐plaintiffs re page limits for government's response briefs; email Tim                    0.20      $300.00          $60.00
                                     Preso re page limits for government brief
  7/11/2018   Joshua Osborne‐Klein   Begin review of government's brief in support of cross‐motion for SJ                                           1.00      $300.00        $300.00
  7/16/2018   Joshua Osborne‐Klein   Continue review of government's brief in support of cross‐motion for SJ                                        1.20      $300.00        $360.00
  7/25/2018   Joshua Osborne‐Klein   Draft update on litigation for Brian Chestnut to send to Tribal leaders                                        0.40      $300.00        $120.00
   8/2/2018   Joshua Osborne‐Klein   Review and edit section of draft reply brief re DPS issue                                                      1.30      $300.00        $390.00
                                                                                                           Total: Joshua Osborne‐Klein             34.00                  $10,072.00




                                                                                  Page 1 of 2
                Case 9:17-cv-00117-DLC Document 265-1 Filed 09/14/20 Page 3 of 3


2/26/2018 Wyatt Golding   Email co‐counsel for update regarding litigation, share with Brian Chestnut.                     0.20   $250.00       $50.00
4/20/2018 Wyatt Golding   Discuss case strategy with co‐counsel                                                            0.20   $250.00       $50.00
                                                                                                   Total: Wyatt Golding    0.40                $100.00

                                                                                                      GRAND TOTAL:        49.40             $14,898.00




                                                                    Page 2 of 2
